DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-7, 9-16, 18-21, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 11, 12, 14-16 and 18 of U.S. Patent No. 8,715,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims would be obvious in view of those of the ‘760 patent. The following differences between the claims does not render present claim 2 patentably distinct from claim 1 of the ‘760 patent:
claim 2 limits the food pieces to being a fruit or vegetable, which would nonetheless be encompassed by the scope of claim 1 and/or claim 15;
claim 2 requires the solution to comprise about 0.1-5 wt% CaCl2, but claims 2, 4 and 5 would render the inclusion of such a salt obvious; 
the claimed initial moisture level of claim 1 of “about 80-85%” would anticipate the claimed general “initial moisture level” of claim 2;
the claimed step of applying oil would be obvious in light of the specification of the ‘760 patent (C9, L10-L46); and
the limitation of claim 1 that the cooking steps comprise fluidizing the food pieces in air is not in claim 2, which does not alter the analysis.
Claims 3, 5-7, 9-16, 18-21, 24 and 25 overlap in scope with claims 1, 2, 4-6, 8, 9, 11, 12, 14-16 and 18 of the ‘760 patent and would thus be obvious.
Claims 2-16 and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-26 of U.S. Patent No. 8,980,353. Although the claims at issue are not identical, they are not patentably distinct from each other because present claim 2 requires the same limitations as claim 1 of the ‘353 patent, as well as additionally requiring: (i) exposing the food piece to a solution comprising about 0.1-5 wt% CaCl2, which is required by claim 10 of the ‘353 patent (though the salt may be something other than CaCl2); (ii) rinsing after the blanching step, which is required by claim 18 of the ‘353 patent; (iii) applying oil, which would be obvious in light of the disclosure of the ‘353 patent (C9, L20-L53), and (iv) slightly different temperature and time ranges than those of claim 1 of the ‘353 patent that nonetheless largely overlap in all instances. The claimed combination of features that are individually claimed in various independent/dependent claims of the ‘353 patent would nonetheless be obvious as a combination in light of the disclosure of that patent.
The additional dependent claims in the present application (claims 3-16 and 18-25) overlap in scope with those of the ‘353 patent (claims 2-6, 11-17 and 19-26) and would thus be obvious.
Claims 2-16 and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,542,769.
Although the claims at issue are not identical, they are not patentably distinct from each other because the presently-claimed step of applying oil, where no amount of oil is required to be added, is insufficient to patentably distinguish present claim 2 from claim 1 of the ‘769 patent that already requires the application of oil prior to cooking in claim 15.
The additional dependent claims in the present application (claims 3-16 and 18-25) overlap in scope with those of the ‘769 patent (claims 1-22) and would thus be obvious.
Claims 2-16 and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-23 of U.S. Patent No. 10,721,951.
Although the claims at issue are not identical, they are not patentably distinct from each other because the presently-claimed step of applying oil would be obvious in view of the addition of oil in the form of an emulsion as in claim 1 of the ‘951 patent.
The additional dependent claims in the present application (claims 3-16 and 18-25) overlap in scope with those of the ‘769 patent (claims 2-15 and 17-23) and would thus be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793